Exhibit 10.1

 

Instruction for
Programmed Plan of
Transactions    LOGO [g76174logo.jpg]

General Instructions:

I hereby instruct A.G. Edwards, a division of Wachovia Securities, LLC (“A.G.
Edwards”) to implement a programmed plan of transactions as outlined below (the
“Instructions”). I understand that the Instructions below are subject to review
prior to acceptance by A. G. Edwards. The Instructions are valid only for the
specific security, account number and maximum total shares indicated:

 

Client Information (“Client”)    Company Information (“Issuer”) Name of
Executive: Gary L. Allee    Company Name: Omega Protein Corporation Title:
Director    Stock Symbol: OME Phone Number:
                                                       Name of Security: Common
Stock E-mail Address:                                                       
Contact Person: Jude Brinkman Account Number:
                                                    

         Ph: (713) 940-6150

Relationship of Client to Issuer:

 

¨ Executive Officer (Specify)                                     

 

þ Director

 

¨ 10% (or Greater) Shareholder

 

¨ Other (Specify)                                                          

Plan Information

 

Effective Date: April 10, 2008    Termination Date: December 31, 2008

First Trade Date: April 14, 2008 (or as soon thereafter as administratively
feasible)

Maximum Number of Shares Affected by this Plan: 17,409

Source of Securities Affected by this Plan:

 

  þ Long Shares

 

  ¨ Employer granted stock options

 

  ¨ Restricted Stock

 

  ¨ Other Employer Benefit Plan (Describe)
                                        
                                                     

(note: other securities or derivatives may be substituted for the above,
provided that the number of shares sold/purchased and prices remain constant).

The securities referenced above  þ   are  ¨   are not subject to any
restrictions or encumbrances, including but not limited to, filing under SEC
Rule 144.

 

One North Jefferson — St. Louis, MO 63103 — www.agedwards.com — (314) 955-3000
   Page  1 1411171   



--------------------------------------------------------------------------------

Trade Instructions:

I instruct A. G. Edwards to enter orders to sell the following shares, not to
exceed the maximum amount indicated on page 1 of these Instructions, in
accordance with the schedule provided below. Unless otherwise indicated herein,
the Orders shall be filled sequentially in the order presented.

All orders shall be placed prior to market open on the first day of each
applicable Trade Start Date(s), or as soon as is practicable thereafter, and
shall be cancelled as of market close on the Trade End Date of each applicable
trading period.

I understand that it may not be possible to effectuate a complete sale of all
shares included within each Order Number shown below. Unless otherwise indicated
above, partial fills of Orders shall be allowed with any remaining balance to be
sold on the next trading day thereafter through and including the Trade End
Date.

If any shares remain unsold as of market close on the Termination Date indicated
above, (or the last market day immediately prior thereto), then all open orders
shall be cancelled at such time.

 

Order
Number

   Trade Start
Date*    Trade End
Date    Limit Price    Number of Shares to be sold 1    04-14-2008    12-31-2008
   $ 14.50    7,441 shares 2    04-14-2008    12-31-2008    $ 15.25    4,787
shares 3    04-14-2008    12-31-2008    $ 16.00    5,181 shares

 

* The Trade Start Date reflected above shall be the earliest date on which
Trades may be placed. The actual Trade Start Date may be delayed until such time
as the shares which are the subject of this plan have been received by A.G.
Edwards and readied for sale processing. Thereafter, trades shall be placed as
soon as administratively feasible.

Trade Confirmations:

A.G. Edwards shall promptly forward confirmations of all sales made pursuant to
these Instructions, including the date, number of shares sold, and sales price
in accordance with Rule 10b-10 to Seller in accordance with the Seller’s Client
Account Agreement.

 

þ To those parties identified on the attached authorization letter.

 

One North Jefferson — St. Louis, MO 63103 — www.agedwards.com — (314) 955-3000
   Page  2 1411171   



--------------------------------------------------------------------------------

DISCLOSURES, REPRESENTATIONS AND FURTHER INSTRUCTIONS FOR PROGRAMMED PLAN OF
TRANSACTIONS

General Representations. I understand that these Instructions are intended to
conform with certain provisions of SEC Rule 10b5-l of the Securities and
Exchange Commission (hereafter referred to as “the Rules”), and that the Rules
permit a person who comes into possession of material, non-public information
with respect to a security to be able to effect a trade in the security,
provided instructions to effect the trade were given prior to the person
learning the information. I hereby represent to A.G. Edwards that, as of the
date of my signature below: I am not in possession of material, non-public
information about the security to which the Instructions pertain; the
Instructions provided are given in good faith and are not part of a plan or
scheme to evade the laws governing insider trading; I am under no legal,
regulatory or contractual restriction or undertaking that would prevent A.G.
Edwards from acting upon the Instructions, including but not limited to any
private placement transfer restrictions, pledge or other encumbrance, rights of
first refusal, or any other matters that may prohibit or prevent the free
transfer of the securities covered by these Instructions; and, if I am a
director or executive officer of the issuer, then I am not subject to any
current pension fund blackout period applicable to such issuer, and am not aware
of the actual or approximate beginning or ending dates of any such blackout
period. I understand that it is my responsibility to comply with all applicable
securities laws and policies of the issuer of the securities with respect to the
transactions contemplated by these Instructions.

I understand that the laws governing insider trading are fact-specific. I
understand that there can be no guarantee that any transaction that is executed
pursuant to the Instructions will be deemed covered by the protections of the
Rules.

Effective Date. The Instructions will become effective as of the Effective Date
referenced above. I acknowledge and understand that the transactions
contemplated by these Instructions will occur on or after the date or dates that
are provided in these Instructions (“Trade Date(s)”). In no event shall any such
Trade Date occur prior to the Effective Date of these Instructions.

Termination of Plan. I direct that this plan will terminate at market close on
the Termination Date referenced above or upon the completed purchase or sale of
the maximum shares subject to this plan. In addition, this plan shall
automatically terminate, regardless of whether the maximum shares have been
purchased or sold, if A.G. Edwards learns of my death, if I fail to pay for any
trade entered pursuant to these Instructions, or upon my demonstrating to A.G.
Edwards that any of the following contingencies have occurred:

 

  •  

A public announcement has been made of a tender offer involving the issuer’s
securities;

 

  •  

A definitive agreement has been announced relating to a merger, reorganization,
consolidation or similar transaction in which the securities covered by this
agreement would be subject to a lock-up provision;

 

  •  

A sale has been made of all or substantially all of the assets of the issuer on
a consolidated basis to an unrelated person or entity, or if a transaction
affecting the issuer occurs in which the owners of the issuer’s outstanding
voting power prior to the transaction do not own at least a majority of the
outstanding voting power of the successor entity immediately upon completion of
the transaction;

 

  •  

A dissolution or liquidation of the issuer takes place; or

 

  •  

It comes to my attention that the Instructions or its attendant transactions may
violate existing, new or revised federal or state laws or regulations, or may
cause a breach of a contract or agreement to which the issuer is a party or by
which the issuer is bound.

In no event shall A.G. Edwards be deemed to have not followed the Instructions
if I do not provide notice of the above contingencies prior to the placement of
a scheduled order under the plan.

 

One North Jefferson — St. Louis, MO 63103 — www.agedwards.com — (314) 955-3000
   Page  3 1411171   



--------------------------------------------------------------------------------

Effect of Deviation From Instructions. I understand that the protections of the
Rules may not apply if I alter or deviate from the Instructions in any way. I
further understand that I may be considered to have altered or deviated from the
Instructions if I terminate the plan or these Instructions or if, while the
Instructions are in effect, I change the amount, price or timing of any purchase
or sale; if I enter supplemental, ad hoc orders with respect to the security
that is the subject of the Instructions; if I attempt to directly or indirectly
influence the timing of the placement or execution of orders other than through
these written instructions; or if I enter or alter a corresponding or hedging
transaction with respect to such security. I understand that any such activities
would be undertaken at my own risk without liability or consequence to A.G.
Edwards.

State Insider Trading Laws. I understand that some states may have their own
laws that relate to insider trading. I understand that A.G. Edwards makes no
representation to me with respect to whether these Instructions conform to the
laws of any particular state, and that I will seek the advice of my own counsel
with respect to matters of state law.

Effect of “Short-Swing Profit” Rules. I understand that federal securities laws
may require me to disgorge all profits earned in connection with any purchase
and sale of stock that occurs within six months of each other if I own 10% or
more of any class of the issuer’s equity securities, or if I am an officer or
director of the issuer (i.e., “short-swing profits”). I further understand that
it is my own responsibility to ensure compliance with such short-swing profit
rules, and that I will seek my own counsel with respect to ensuring compliance
with such rules.

Sales of Restricted Stock or Control Stock Pursuant to SEC Rule 144. I
understand that the Instructions are applicable only as to securities that are
freely-tradable and that are not subject to any restrictions against purchase or
sale. If I am considered an “Affiliate” within the meaning of Rule 144, then I
understand that the provisions of that rule may limit the number of shares I can
sell at any given time. In the event there is a conflict between the quantity of
securities that I directed be purchased or sold and any lesser amount of shares
that are permitted to be sold pursuant to Rule 144 or other securities laws or
rules, I hereby direct that the maximum limits established by such other laws or
rules shall govern. I agree to advise A.G. Edwards whether securities covered by
these Instructions are covered by Rule 144 and to timely provide appropriate and
necessary paperwork, duly executed, in order to facilitate compliance with the
filing requirements of that rule and to achieve the purposes of these
Instructions. Further, because volume limitations are applicable under Rule 144
regardless where I may sell securities, I represent that I will place no orders
with other securities firms to sell securities of the same class as those
contemplated by these Instructions without immediately notifying A.G. Edwards in
sufficient time to prevent any improper sales.

Reporting Requirements for Certain Shareholders. I understand that there are
securities laws and rules that require certain shareholders to timely file
reports with the Securities and Exchange Commission as to the shareholder’s
purchases and sales of the issuer’s securities. I understand that it is my
responsibility to ensure compliance with such rules, and that I will seek my own
counsel with respect to whether and when such reports might need to be filed.

Non-Market Days and Trading Restrictions. If I have given instructions that
require an order to be entered on a particular date, and the date that I have
selected for a transaction falls on a day when the applicable primary market for
the security is closed, or that is prohibited due to other circumstances, such
as a corporate blackout period, then I direct that the transaction occur on the
next regular business day on which such market is open following the original
date indicated or following the lifting of such trading restriction.

Market Disruptions, Internal Restrictions and Other Unusual Situations. I
understand that A.G. Edwards may not be able to effect a sale due to a market
disruption or a legal, regulatory or contractual restriction to which it may be
subject. If any transaction cannot be executed due to a market disruption, a
legal, regulatory, or contractual restriction applicable to A.G. Edwards, or any
other event, A.G. Edwards agrees to effect such sale as promptly as practical
after the cessation or termination of such market disruption, applicable
restriction or other event. In addition, it is understood that, from time to
time, A.G. Edwards places internal restrictions on the ability of customers to
enter orders in connection with specific securities. In the event such
restrictions may apply to the securities covered by this plan, and that such
restrictions would prevent orders from being placed in connection with these
Instructions, then this plan will automatically terminate with no liability to
A.G. Edwards.

Adjustments to Share and Dollar Amounts. All share numbers and per share dollar
amounts set forth in these Instructions shall be adjusted proportionately, or in
such manner as to preserve the original intent of these Instructions, to account
for any stock splits, stock dividends and/or similar events occurring with
respect to the shares after the Effective Date of these Instructions.

 

One North Jefferson — St. Louis, MO 63103 — www.agedwards.com — (314) 955-3000
   Page  4 1411171   



--------------------------------------------------------------------------------

Coordination With Issuer. I understand that some issuers restrict or limit
employees or certain other persons from trading in the issuer’s securities
(e.g., an employee or director may only be permitted to trade during certain
“window periods” or may be prohibited from trading during certain “blackout
periods”). In addition, I understand that, if I am deemed to be an affiliate or
an affiliated purchaser of an issuer whose securities I might be purchasing,
then my transactions could limit or otherwise hinder the issuer’s ability to
effectuate a share repurchase program under federal securities laws and rules
(specifically, SEC Rule 10b-18). Therefore, I represent to A.G. Edwards that, to
the extent such provisions may apply to me, I have reviewed these Instructions
with the issuer and that the issuer has consented to the Instructions outlined
herein.

Indemnification. I understand that A.G. Edwards can make no representation or
guarantee that any transaction entered according to the Instructions will not
subsequently be found to violate federal or state laws or rules against trading
by insiders or trading on the basis of material, non-public information or other
laws or rules governing securities transactions. Therefore, in consideration of
A.G. Edwards’ acceptance of these instructions, I hereby agree to indemnify and
hold harmless A.G. Edwards and its directors, officers and employees from any
liability, loss or expense (including any legal fees and expenses reasonably
incurred) arising out of any transaction or transactions executed pursuant to
the Instructions or from any deviation I might make from the plan.

Effect of Instructions on Other Agreements with A.G. Edwards. Nothing in these
Instructions changes any other terms or agreements that are already applicable
to my account or accounts, or that otherwise exist between A.G. Edwards and me.

Inconsistency with Applicable Law. If any provision of these Instructions is, or
subsequently becomes inconsistent with any applicable present or future law,
rule or regulation, that provision shall be deemed modified, or, if necessary,
rescinded, to the extent necessary to comply with the relevant law, rule or
regulation. All other provisions of these Instructions will continue and remain
in full force and effect.

Choice of Law Regarding Interpretation of Instructions. These Instructions shall
be construed in accordance with the laws of the State of New York.

Counterparts. These Instructions may be signed in any number of counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were placed upon the same instrument.

By signing this form I agree that I have read and understood all of the
disclosures and representations outlined in this agreement.

 

Gary L. Allee    

A.G. Edwards, a division of

Wachovia Securities, LLC

X         By:     Client Signature       Branch Manager/BDMR             Date  
  Date  

 

One North Jefferson — St. Louis, MO 63103 — www.agedwards.com — (314) 955-3000
   Page  5 1411171   